Citation Nr: 0835199	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-28 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating higher than 10 percent for 
fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from July 1976 to July 1983, 
from August 1991 to December 1991, and from August 1994 to 
December 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2002, May 2003 and 
January 2005 by the Department of Veterans Affairs (VA) San 
Diego, California Regional Office (RO).  The case 
subsequently came under the jurisdiction of the RO in Reno, 
Nevada.   

A personal hearing was held before the undersigned Veterans 
Law Judge, who was sitting in Las Vegas, Nevada in May 2006.  

In a decision of November 2006, the Board increased the 
rating for the veteran's fibrocystic breast disease from the 
noncompensable level to 10 percent.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims.  In July 2008, the Secretary 
of Veterans Affairs (Secretary) and the veteran, through his 
attorney, filed a joint motion for partial remand.  In the 
motion, the parties indicated that they did not wish to 
disturb the Board's assignment of a 10 percent evaluation, 
but moved to vacate that part of the Board's decision that 
denied entitlement to a rating in excess of 10 percent.  The 
parties stated that the Board had not adequately explained 
why a separate 10 percent rating was not warranted for each 
breast.  The Court granted that motion later that month.  The 
case is now before the Board for further appellate review.  


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the fibrocystic breast disease results in 
pain and tenderness of both breasts on examination.  



CONCLUSION OF LAW

The criteria for separate 10 percent ratings for each breast, 
but not in excess thereof, for fibrocystic breast disease, 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-4.

The veteran was notified in letters dated in May 2004 and 
December 2006 of the type of evidence necessary to establish 
a disability rating and an effective date for the 
disabilities on appeal.  In particular, the veteran was 
informed to submit information about ongoing treatment 
records, including VA or other federal or treatment records, 
recent Social Security determinations, statements from 
employers regarding job performance, lost time, or other 
information regarding how the veteran's disabilities affect 
his ability to work, and statements from other individuals 
who witnessed how the veteran's disability symptoms affected 
him.  However, the Board notes that the VCAA letters in this 
case failed to provide information about the specific rating 
criteria.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the veteran.  The 
Federal Circuit stated that requiring a veteran to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48-9 ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the veteran's increased rating claims did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
veteran was provided with the rating criteria for these 
disabilities in the Statement of the Case.  The Board notes 
that the veteran's claims were readjudicated following 
notice.  Furthermore, the veteran has provided specific 
arguments concerning the propriety of an increased rating and 
information about the impact of her disabilities, thereby 
demonstrating actual knowledge of the relevant criteria.  
 
Given her contentions and the evidence of record, the veteran 
has demonstrated her affirmative understanding, i.e., she had 
actual knowledge of what was necessary to substantiate her 
increased rating claim.  Thus, the purpose of the notice, to 
ensure that she had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because she had actual knowledge of what was necessary to 
substantiate her claims prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  Moreover, based on the notices provided to the 
veteran, the Board finds that a reasonable person could be 
expected to understand what information and evidence is 
required to substantiate her increased rating claim.

In the present appeal, the veteran had actual knowledge of 
the information and evidence needed to substantiate her 
increased rating claim.  The veteran was also provided with 
notice, via a December 2006 letter, of the information and 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  Finally, the 
Board notes that the appellant is represented by an attorney 
who would have knowledge of all relevant requirements for 
establishing entitlement to the benefits sought on appeal.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence she is required 
to submit in this case based on her contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, she is found 
to be reasonably expected to understand from the notices 
provided what was needed.  Accordingly, the Board concludes 
that the appeal may be decided without further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  Her post service 
treatment records have been obtained.  She has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  

Under Diagnostic Code 7628, benign neoplasms of the 
gynecological system or breast are rated according to 
impairment in the function of the urinary or gynecological 
systems, or skin.  

The Board finds that the diagnostic code most appropriate for 
rating the symptoms in the present case is Diagnostic Code 
7804, for rating superficial scars.  
The Board notes that, effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities, 
Diagnostic Code Series 7800.  67 Fed. Reg. 49596 (July 31, 
2002).  Under the old version, a 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under that revised code, 
scars which are painful on examination are rated 10 percent 
disabling.  

The Board has considered the full history of the disorder.  
Service medical records show treatment on a number of 
occasions for cysts of the breasts.  For example, a service 
medical record dated in August 1994 shows that she had mild 
cystic changes bilaterally and mild tenderness.  

In May 1995, the veteran filed a claim for service connection 
for fibrocystic disease of the breasts.  In a decision of 
April 1996, the RO granted service connection for fibrocystic 
breast disease and assigned a noncompensable rating.  The RO 
confirmed the noncompensable rating in decisions of April 
2002 and May 2003.  The veteran then perfected the current 
appeal.

During the hearing held before the undersigned Veterans Law 
Judge in May 2006, the veteran testified that she had surgery 
in service to aspirate a cyst in her breast, and that she 
still had ongoing treatment with periodic ultrasounds and 
monitoring of any nipple discharge, swelling and pain.  She 
said that she had pain when wearing a bra, and her breasts 
hurt constantly.  She expressed her opinion that the RO had 
rated the disorder under the wrong diagnostic code.  

After reviewing the evidence which is of record, the Board 
notes that there is conflicting evidence as to whether the 
fibrocystic disease results in pain and tenderness.  As was 
noted above, mild tenderness was noted in her service medical 
records.  More recently, the report of a disorders of the 
breast examination conducted by the VA in March 2003 shows 
that the veteran reported that she had occasional breast 
pain, though it was not severe enough for her to use anything 
to treat it.  She reported that she first started having 
breast pain in the 1980's.  Following examination, the 
pertinent diagnosis was fibrocystic breasts.  

The report of a VA examination conducted in October 2004 
shows that the veteran reported having intermittent breast 
discomfort.  It was noted that she had a history of 
fibrocystic breast disease which she described as causing 
tenderness with diffuse nodularity.  On examination, there 
were a few areas of diffuse nodularity, but the breasts were 
nontender to palpation.  In an addendum it was noted that an 
ultrasound was performed and showed two cysts present in the 
right breast, and two cysts in the left breast.    

A June 2005 VA medical treatment records show that 
examination showed that the breasts had no tenderness.  
However, a VA medical treatment record dated in August 2005 
reflects that the veteran reported a complaint of having 
bilateral tender breasts.  Physical examination noted 
positive tenderness bilaterally.  The assessment was 
bilateral tender breast with clumps of glands difficult to 
evaluate will order diagnostic mammogram and ultrasound.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the fibrocystic breast disease results in 
pain and tenderness of each breast on examination.  
Accordingly, the Board concludes that the criteria for 
separate 10 percent ratings for each breast for fibrocystic 
breast disease are met under Diagnostic Code 7804.  The Board 
further finds, however, that there is no basis for assigning 
a rating higher than 10 percent for either breast.  The 
fibrocystic disease has not required a mastectomy so as to 
warrant a higher rating under Diagnostic Code 7626.  Also, 
the cysts are not malignant so as to warrant a rating under 
Diagnostic Code 7627.  Accordingly, the Board concludes that 
separate 10 percent ratings for each breast are the highest 
which may be assigned.  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Based upon the guidance of the 
Court in Hart, the Board has considered whether staged 
ratings are appropriate in this instance.  The Board finds 
that staged ratings are not warranted in this case as there 
has been no significant variation in the severity during the 
time since the claim was filed.   

ORDER

Separate 10 percent ratings for each breast, but not in 
excess thereof, for fibrocystic breast disease, are granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


